DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 10 March 2022 have been fully considered.  
Applicant argues that the claimed invention integrates the judicial exception into a practical application by “extend[ing] functionality from solely an environment where the sensitive data is available, into a second environment (i.e., the claimed second application) which may not have access to the sensitive data.”  Whether or not this would integrate the judicial exception into a practical application, this functionality is not actually recited.  The claims make no mention of sensitive data, much less that the claimed second application is unable to access sensitive data accessible by the first application.
Applicant argues that the claimed invention is non-obvious.  Examiner agrees, and the rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-12, 14-15, and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 14, and 20 recite a judicial exception.

The limitation of “generating at least one suggested tag,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “suggesting” in the context of this claim encompasses a person thinking about the associations about which they are aware, and making a suggestion based upon this.
The limitation of “a searching function,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “searching” in the context of this claim encompasses a person observing financial transactions and forming a judgment as to which satisfy search criteria.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.
The additional elements of a processor, a communications module and a memory are generic elements that amount to mere instructions to perform the judicial exception on a computer.

The claims recite an additional element of “receiving tagged data entered into the taqqinq user interface displayed on the remote client device.“  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “storing the received tagged data in a database of tagged data received from a plurality of client devices, the database of tagged data being associated with a plurality of events.”   “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “using the database of tagged data to generate or train an associative model.”  Using an associative model to generate suggestions does not improve a computer, but merely invokes a computer as a tool to substitute for human reasoning, and is simply the addition of a general purpose computer post-hoc to an abstract idea.  Training the associative model using the database of tagged data therefore amount to nothing more than mere instructions to perform the judicial exception on a computer, invoking the computer executing an associative model only as a means to perform the judicial exception.
The claims recite an additional element of “making the associative model available to a searching function of the first application.”  Using an associative model to generate suggestions does not 
The claims recite an additional element of “making the searching function available to a second application, separate from the first application.”  Searching is abstract.  Making the searching function available to second application therefore simply performs the search in a particular technological environment, thereby invoking the computer executing an associative model only as a means to perform the judicial exception.
The claims recite an additional element of “using the associative model to generate at least one suggested tag based on associations between the plurality of client devices and based on use of the searching function.”   Using an associative model to generate suggestions does not improve a computer, but merely invokes a computer as a tool to substitute for human reasoning, and is simply the addition of a general purpose computer post-hoc to an abstract idea.  Performing the abstract idea of generating suggestions with the associative model therefore is nothing more than mere instructions to implement the abstract idea on a computer.
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the 
The claims are not patent eligible.

Providing the suggested tag with the option as in claims 2 and 15 and is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention.

The semantic meaning of the tag as in claims 3 and 21 is abstract, having meaning only in the mind of a human being.

Displaying the option as in claims 4 and 14 is insignificant extra-solution activity, as all uses of the recited judicial exception require such output.

That the suggested tag is an existing tag as in claim 5 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention.

Displaying searching tagged data as in claims 7 and 23 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention, and is merely presenting data for display.



The source of data used in training as in claims 10-11 and 18 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention, and is merely selecting a particular data source.

That the data comes from a receipt as in claim 12 is insignificant extra-solution activity, as it does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the invention, and is merely selecting a particular data source.

Training the associative model through use of the searching function as in claim 25 is insignificant extra-solution activity as it merely selects a source of data.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-15, and 18-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 14, and 20 recite “use the associative model to generate at least one suggested tag based on associations between the plurality of client devices and based on use of the searching function.”  This is not enabled.  The sole relevant disclosure is “The model can be trained using data determined from use of the searching function to create the associations.”  Specification [0030].  This is insufficient guidance as to how to practice the invention such that undue experimentation would be required to practice the invention.  The claims cover every possible way of using the searching function to generate suggested tags using an associative model.  However, there is no direction whatsoever as to in what manner the use of the search function would affect the generation of suggested tags.  That is, there is no disclosed relation between use of the searching function as input to the associative model and a suggested tag as output.  Absent such direction, it is entirely unclear how one of ordinary skill in the art would be expected to use the use of the searching function as the basis of generating suggested tags absent undue experimentation.

Conclusion
The prior art does not teach generating suggested tags based on an associative model trained on prior use of a searching function that the associative model is made available to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159